Citation Nr: 0504041	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  04-00 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to service connection for a hysterectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel
INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland (RO), which denied the benefits sought on 
appeal.

The veteran testified at a hearing before the Board in July 
2004.  A transcript of that hearing is in the claims file.

FINDINGS OF FACT

1.  Hepatitis C is not shown by competent medical evidence to 
have a nexus or relationship to service. 

2.  The veteran's hysterectomy is not the result of a disease 
or injury in service.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).

2.  The veteran's hysterectomy was not the result of disease 
or injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2004).

By a letter dated in February 2002, the RO notified the 
appellant of the information and evidence not of record that 
is needed, the information and evidence that the VA will seek 
to provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claims.  38 U.S.C.A. § 5103 and 38 
CFR 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate her claim, and she has been 
made aware of how VA would assist her in obtaining evidence 
and information.  She has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The February 2002 letter informed the veteran of 
what information or evidence VA needed to grant the benefit 
the veteran wanted.  It was noted that the veteran would be 
informed of when medical evidence was required such as 
doctors' records, medical diagnoses, and medical opinions.  
The veteran was told she would be informed what necessary 
information or evidence needed such as income information, or 
the names of doctors who treated her for her medical 
conditions.  She was also informed of what necessary 
information or evidence the VA would try to get for her.  She 
was told that VA would make reasonable efforts to help her 
get evidence necessary to support her claims such as medical 
records, employment records, or records from other Federal 
agencies.  The veteran was informed that she must give enough 
information about these records so that they could be 
requested from the person or agency that had them.  The 
veteran was told that the VA would also assist her by 
providing a medical examination or getting a medical opinion 
if it was decided it was necessary to make a decision in her 
claim.

The veteran was informed that in order to establish 
entitlement for service connection the evidence must show: an 
injury in military service or a disease that began in or was 
made worse during military service, or an event in service 
causing injury or disease; the veteran was told that her 
service medical records would be requested, presumptive 
service connection was also explained in this letter; a 
current physical or mental disability; and a relationship 
between her current disability and an injury, disease, or 
event in service.

The veteran was also asked to submit the following 
information: the name of the person, agency, or company who 
had relevant records; the address of this person, agency, or 
company; the approximate time frame covered by the records; 
and the condition for which she was treated, in the case of 
medical records.  The veteran was asked to complete, sign, 
and return an enclosed VA Form 21-4142 (Authorization for 
Release of Information).  She was to use a separate form for 
each doctor or hospital where she was treated.  

The veteran was asked to show that the claimed conditions had 
existed continuously since discharge from service.  The 
evidence should include, if possible, medical evidence 
showing the first diagnosis and/or treatments for the claimed 
conditions after discharge.  The submitted evidence should 
show dates of examinations or treatments, findings and 
diagnosis.  She was also asked to submit any service medical 
records she might have in her possession.  The veteran was 
told that she could submit statements from other persons who 
know of her condition and they should give their association 
with her, which enabled them to make their observations.  The 
veteran was informed that she could help by doing the 
following: send the evidence needed as soon as possible and 
be sure to put her VA file number on any evidence she sent; 
and tell VA if her address or phone number changed.  The 
veteran was told where to send her evidence and information 
and that the veteran had one year from the date of the letter 
to submit evidence.  The veteran was informed that her 
service medical records had been requested.

A separate VCAA notification letter was sent to the veteran 
in July 2003 specifically addressing the veteran's claim for 
entitlement to service connection for hepatitis C. 

After receipt of the February 2002 letter, the veteran 
submitted private medical records, VA outpatient treatment 
records were added to the file, a VA medical opinion was 
added to the file, and the veteran testified at a July 2004 
Board Central Office hearing.  A rating decision was issued 
in May 2003 and a statement of the case was issued in 
December 2003.  

For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims.

II.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Certain chronic 
disabilities are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).


A.  Hepatitis C

Background

The veteran initially claimed that she contracted hepatitis C 
either due to a blood transfusion after an abortion while in 
service.  Subsequently she claimed she contracted hepatitis C 
after coming in contact with a fellow soldier who was 
bleeding after an accident.  The veteran indicated that she 
received a very deep cut on her arm prior to the accident and 
it was still bleeding the day of the accident.  The veteran 
also indicated that she could have contracted hepatitis C 
from sharing razors with other female soldiers.  Records show 
that the veteran worked as a supply specialist and a 
communications specialist while in service.

Service medical records are negative for any complaints, 
treatment, or diagnosis of hepatitis C.  The operation report 
from September 1976 showed a loss of 500 cc's of blood but 
did not document that a blood transfusion was given.  It was 
noted that there was no evidence of cervical laceration or 
perforations.  The veteran was taken into the recovery room 
in good condition with minimal vaginal bleeding.  

Statement from Guarantee Life Insurance indicated that the 
veteran had surgery in November 2000 and the blood work 
identified the hepatitis C virus.

A laboratory report from Doctors Community Hospital dated 
June 2001 showed a clinical diagnosis of hepatitis C.  

A January 2002 letter from A.O.M., M.D., indicated that the 
veteran had chronic hepatitis C active (Grade I).  He 
indicated that after reviewing the veteran's medical records 
from the U.S. Army it was his conclusion that the veteran 
contracted this disease in the past in the Army.  He referred 
to documentation labeled "Abortion".  

VA outpatient treatment records dated July 2002 to May 2003 
show treatment for hepatitis C.  It was noted in August 2002 
that the mode of transmission of the hepatitis was unclear.  
The veteran reported undergoing an abortion in 1976 and 
indicated that she was exposed to blood products while in the 
military starting in 1974 up until 1981.  The veteran denied 
IV drug use and had no tattoos.  It was noted that a liver 
biopsy one year ago showed minimal disease.  The examiner 
indicated that the veteran apparently did not respond to 
regular interferon combination therapy.  It was noted that 
her disease based on the liver biopsy was mild and it was 
presumed the veteran was infected at a young age during her 
military service.  The veteran opted to have regular follow 
up with a repeat lab work and liver biopsy at some point in 
the future instead of therapy with PEG interferon.  The 
veteran was seen in February 2003 and it was noted that the 
veteran had chronic hepatitis C probably secondary to a blood 
transfusion in the 1970s.  The impression was hepatitis C, 
long standing infection with minimal fibrosis on biopsy in 
2001; patient not interested in treatment for now, no need 
for repeat liver biopsy.

An opinion was rendered by a VA physician in December 2003 as 
to whether the veteran's current diagnosis of hepatitis C was 
related to service related events, namely, blood transfusion 
at abortion procedure in September 1976 and alleged exposure 
to another soldier's blood in August 1976.  The examiner 
indicated that review of the file, page by page, in a very 
careful manner showed that the veteran did have an abortion 
done at Brooke Army Hospital in August 1976.  However, review 
of the hospital notes and postoperative notes did not state 
that she received any blood transfusions or blood products at 
that time.  It was noted that the veteran stated in the 
record that she was exposed to another soldier's blood during 
an accident in 1976; however, the examiner indicated that 
hepatitis C is a blood borne disease and it was transmitted 
by intravenous use of blood products or by venereal contact.  
Therefore, it was concluded that it was not as likely as not 
that the veteran's present hepatitis C was related to her 
Army service.

A statement from V.R., M.D., dated in July 2004 indicated 
that the veteran had been a patient since 1986 and was found 
to be hepatitis C positive.  This physician agreed with 
A.O.M., M.D.'s statement that the veteran might have 
contracted hepatitis C while in the army.

At her July 2004 Board Central Office hearing hearing, the 
veteran testified that she shared razors with other females 
while in the field in order to shave underarms and legs.  The 
veteran also indicated that another female soldier was struck 
in the head with a steel beam causing a gash on the top of 
her head and blood was pouring.  The veteran indicated that a 
couple of days prior she had cut herself and believed that 
when she went to help the other soldier their bloods mixed.  
The veteran believed that this occurred between 1976 and 
1978.  

Analysis

The veteran contends, in essence, that she contracted her 
current hepatitis C while in the military from sharing razors 
and as a result of being exposed to blood after another 
soldier had a head injury.  She denied drug use.

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for hepatitis C.  Service 
medical records are negative for complaints, treatment, or 
diagnosis of hepatitis.  Service medical records do not show 
that the veteran was treated for a deep cut on her arm.  The 
evidence shows that the veteran did not receive a blood 
transfusion as a result of her abortion in 1976.  Although 
A.O.M., M.D., indicated in a letter dated January 2002 that 
the veteran contracted hepatitis C while in service, this 
physician gave no explanation as to how he came to this 
conclusion or what in the veteran's service medical records 
caused him to come to that conclusion.  "Evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute 'competent' medical evidence."  Little weight is 
given to the January 2002 statement because it appears that 
the evidence was not thoroughly reviewed prior to the opinion 
being rendered.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
On the other hand, an opinion rendered by a VA physician in 
December 2003 indicated that after carefully reviewing the 
service medical records, he could find no evidence that the 
veteran received any blood transfusion or blood products at 
the time of her 1976 abortion.  He also referred to the 
veteran's statement that she was exposed to another soldier's 
blood during an accident in 1976; however, the examiner 
opined that hepatitis C was a blood borne disease and it was 
transmitted by intravenous use of blood products or by 
venereal contact.  He concluded that it was not as likely as 
not that the veteran's present hepatitis C was related to her 
Army service.

The veteran was diagnosed with hepatitis in 2000, 
approximately 19 years after service.  In addition, it is 
noted that the only chronic liver disease to which the law 
accords presumptive service connection is cirrhosis, and that 
there is no indication of cirrhosis within one year of 
service separation, or even today.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Hysterectomy

Background

Service medical records show that in October 1977 the veteran 
was seen for complaints of white vaginal discharge.  The 
veteran desired a test for venereal disease.  In November 
1977 the veteran was diagnosed with trichomonas infection and 
was prescribed Flagyl.  On that same date the veteran was 
seen in the specialty clinic with gonorrhea and was given 
penicillin.  In September 1980 the veteran complained of 
heavy vaginal discharge after picking up a heavy cable.  It 
was noted that the vagina was full of frothy shiny discharge 
in the blood.  The veteran was diagnosed with trichomonas 
vaginalis infection.  In October 1980, the veteran was seen 
for complaints of irregular uterine bleeding.  The veteran 
was prescribed Premarin and Provera to right her cycle.  The 
veteran's April 1982 examination indicated normal clinical 
evaluation of the pelvis (vaginal).  

A report dated October 2000 from Advanced Radiology showed 
multiple small fibroids and a 1.9 x 1.5 x 2.5 cm simple 
appearing right ovarian cyst.  It was also noted that the 
endometrial thickness was within normal limits and that the 
left ovary had been surgically resected.  

VA outpatient treatment records dated July 2002 to May 2003 
indicate that the veteran reported a left oophorectomy and 
complete hysterectomy in 2001.

In her August 2003 statement, the veteran noted that she had 
a hysterectomy performed after service.

At her July 2004 Board Central Office hearing, the veteran 
testified that she started having heavy irregular vaginal 
bleeding while in service.  The veteran indicated that her 
abortion while in service led to her having fibroids and her 
eventual hysterectomy in 2000.  The veteran indicated that 
she did not develop fibroids until after separation from 
service.  The veteran's representative claimed that the birth 
control pills she took in service masked her endometriosis 
and when she was not taking them she had heavy bleeding in 
service.  The representative also pointed to the bleeding the 
veteran suffered in 1980 after picking up a cable.  

Analysis

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
claim for service connection for a hysterectomy.  Service 
medical records show that the veteran was treated for 
trichomonas infections, gonorrhea, and in October 1980, the 
veteran was seen for complaints of irregular uterine 
bleeding.  The veteran was prescribed Premarin and Provera to 
right her cycle.  The veteran's April 1982 examination 
indicated normal clinical evaluation of the pelvis (vaginal).  

A report dated October 2000 from Advanced Radiology showed 
multiple small fibroids and a 1.9 x 1.5 x 2.5 cm simple 
appearing right ovarian cyst.  It was also noted that the 
endometrial thickness was within normal limits and that the 
left ovary had been surgically resected.  VA outpatient 
treatment records dated July 2002 to May 2003 indicate that 
the veteran reported a left oophorectomy and complete 
hysterectomy in 2001.  Other than to mention that the veteran 
had a hysterectomy in 2001, the medical records are silent 
regarding the operation or its etiology.  There is also no 
medical evidence of the left ovary resection.  

The veteran claims that her fibroids are in some way related 
to the abortion she had in service in 1976.  However, there 
is no medical evidence showing a relationship between the 
veteran's abortion in 1976 and fibroids diagnosed in October 
2000.  In addition, the veteran's representative claimed that 
the veteran had endometriosis while in service.  However, 
there is no evidence of a diagnosis of endometriosis in 
service or after service.  The report dated October 2000 from 
Advanced Radiology did not note evidence of endometriosis.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that a layperson is not competent to provide 
evidence as to matters requiring specialized medical 
knowledge, skill, expertise, training or education.  Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Therefore, the representatives lay 
assertions of medical causation and etiology, absent 
corroboration by objective medical evidence and opinions, are 
of extremely limited probative value towards establishing a 
link between the veteran's military service and her 
hysterectomy.

As for whether further action should have been undertaken by 
way of obtaining additional medical opinion on the question 
of service connection for a hysterectomy, the Board notes 
that such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains: 1) competent evidence of diagnosed disability 
or symptoms of disability, 2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. § 
3.159(c)(4) (2004).  In this case, the veteran had an alleged 
hysterectomy 19 years after separation from service, but 
there is no indication that she experienced any pertinent 
event (injury or disease) during service that the 
hysterectomy may be associated with.  Consequently, given the 
standard of the new regulation, the Board finds that VA did 
not have a duty to assist that was unmet.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a hysterectomy, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.




ORDER

Entitlement to service connection for hepatitis C is denied. 

Entitlement to service connection for a hysterectomy is 
denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


